                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

CALVIN HARDEN,                                            )
                                                          )
                                Plaintiff,                )
                                                          )
                          v.                              )       No. 1:19-cv-00161-TWP-DLP
                                                          )
THOMAS OPIE,                                              )
ZATECKY,                                                  )
PENDLETON CORRECTIONAL FACILITY,                          )
                                                          )
                                Defendants.               )


               Entry Screening Complaint and Directing Further Proceedings

                                             I. Screening Standard

       The    plaintiff    is     a   prisoner     currently   incarcerated   at Pendleton   Correctional

Facility (“Pendleton”). Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c),

this Court has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on

the defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is

frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant

who is immune from such relief. In determining whether the complaint states a claim, the Court

applies the same standard as when addressing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                           II. The Complaint

        The complaint alleges that on November 9, 2018, Sgt. Thomas Opie used excessive force

against Mr. Harden while he was handcuffed. In particular Sgt. Opie slammed Mr. Harden down

on the floor and yanked his arms through the cuff port causing pain. Sgt. Opie then denied Mr.

Harden medical care.

        The complaint further names Warden Zatecky and Pendleton Correctional Facility as

defendants in their individual and official capacities. Mr. Harden alleges that these defendants are

liable for failing to train Sgt. Opie.

                                         III. Discussion of Claims

        Applying the screening standard to the factual allegations in the complaint certain claims

are dismissed while other claims shall proceed as submitted.

        To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was

deprived of a right secured by the Constitution or laws of the United States; and (2) the deprivation

was visited upon him by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009); see also Gomez v. Toledo, 446 U.S. 635,

640 (1980).

        First, Pendleton Correctional Facility is dismissed because it is a facility operated by the

Indiana Department of Correction and is not itself a legally separate entity or “person” subject to

suit, it is “merely a division of the Indiana Department of Correction.” Looney v. Miami Corr.


                                                    2
Facility, No. 3:18CV18-PPS/MGG, 2018 WL 1992197, at *2 (N.D. Ind. Apr. 27, 2018)

(dismissing Miami Correctional Facility) (citing Whiting v. Marathon Cty. Sheriff’s Dep’t, 382

F.3d 700, 704 (7th Cir. 2004) (“Sheriff’s Department is not a legal entity separable from the county

government which it serves and is therefore, not subject to suit.”)).

       Second, the claim against Warden Zatecky in his official capacity is dismissed. An official

capacity claim against the defendant as an employee of the Indiana Department of Correction is in

essence against the State of Indiana. Such claims are barred by the Eleventh Amendment to the

United States Constitution, and the doctrine of sovereign immunity. See Kentucky v. Graham, 473

U.S. 159, 165-67 and n.14 (1985) (suit for damages against state officer in official capacity is

barred by the Eleventh Amendment); see also Sebesta v. Davis, 878 F.3d 226, 231 (7th Cir. 2017)

(the state is not a “person” that can be sued under 42 U.S.C. § 1983).

       The claim that Sgt. Opie violated Mr. Harden’s Eighth Amendment rights by subjecting

him to excessive force and denying him medical treatment shall proceed as submitted. The tort

claims related to the alleged battery and breach of duty to provide medical care under Indiana law

shall also proceed against Sgt. Opie.

       The claim that Warden Zatecky is liable for “failure to train” Sgt. Opie in violation of the

Eighth Amendment shall proceed. “Supervisors may be liable under § 1983 for a failure to train,

but the circumstances are extremely limited. Negligence, or a ‘should have known’ standard, is

not enough. Rather, the plaintiff must show that the defendant knew that his failure to train was

likely to lead to constitutional violations.” Ghashiyah v. Frank, No. 07-C-308-C, 2007 WL

5517455, at *2 (W.D. Wis. Aug. 1, 2007) (citing Kitzman–Kelley v. Warner, 203 F.3d 454, 459

(7th Cir. 2000), and Butera v. Cottey, 285 F.3d 601, 605 (7th Cir. 2002)). Ultimately, a plaintiff


                                                 3
must show that the official knew that his training was inadequate to handle a particular situation

and that a constitutional violation was likely without improvements. Kitzman–Kelley, 203 F.3d at

454; Robles v. City of Fort Wayne, 113 F.3d 732 (7th Cir. 1997). Although the plaintiff’s

allegations are sparse, they are sufficient to place Warden Zatecky on notice of the claim, which

is all that is required at this time.

          In summary, the Eighth Amendment excessive force and denial of medical care claims, as

well as, the state law tort claims for battery and breach of duty shall proceed against Sgt. Opie.

The Eighth Amendment failure to train claim against Warden Zatecky in his individual capacity

shall also proceed. This summary of remaining claims includes all of the viable claims identified

by the Court. All other claims have been dismissed. If the plaintiff believes that additional claims

were alleged in the complaint, but not identified by the Court, he shall have through February

20, 2019, in which to identify those claims.

                                        IV. Duty to Update Address

          The pro se plaintiff shall report any change of address within thirty (30) days of any change.

The Court must be able to locate the plaintiff to communicate with him. If the plaintiff fails to keep

the Court informed of his current address, the action may be subject to dismissal for failure to

comply with Court orders and failure to prosecute.

                                           V. Service of Process

          The clerk is directed to terminate Pendleton Correctional Facility as a defendant on the

docket.

          The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants

Thomas Opie and Warden Zatecky in the manner specified by Rule 4(d). Process shall consist of


                                                     4
the complaint filed on January 15, 2019, dkt [2], applicable forms (Notice of Lawsuit and Request

for Waiver of Service of Summons and Waiver of Service of Summons), and this Entry.

       The clerk is directed to serve the Indiana Department of Correction employees

electronically.

       IT IS SO ORDERED.


Date: 1/25/2019



Distribution:

CALVIN HARDEN
230560
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Electronic service to:

       Sgt. Thomas Opie
       Warden Zatecky

       (All at Pendleton Correctional Facility)




                                                  5
